t c summary opinion united_states tax_court david alan devaleria petitioner v commissioner of internal revenue respondent docket no 18396-16s filed date david alan devaleria pro_se sandeep singh victoria z gu and trent d usitalo for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is liable for a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 for the taxable_year year in issue petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california after a concession by respondent the sole issue remaining for decision is whether petitioner is entitled to a deduction for alimony paid to his former spouse in excess of the amount respondent allowed background3 petitioner and his former spouse were married for years and have two children they separated and divorced in continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure 2respondent concedes that petitioner is not liable for an accuracy-related_penalty under sec_6662 for the year in issue 3some of the facts have been stipulated and are so found in conjunction with the couple’s divorce the superior court of arizona maricopa county superior court directed petitioner to pay child_support and spousal maintenance by minute entry dated date the superior court ordered petitioner in relevant part to make monthly spousal maintenance payments of dollar_figure to his former spouse for months beginning date by order dated date the superior court denied petitioner’s former spouse’s motion to increase spousal maintenance ordered petitioner to pay monthly child_support of dollar_figure and noted that petitioner owed dollar_figure in child_support arrearage the order stated that an order of assignment would be initiated electronically by the court’s deputy clerk on date the superior court issued an order of assignment which included a schedule of petitioner’s child_support and spousal maintenance obligations arrears and interest charges and handling fees items that totaled dollar_figure per month the order of assignment stated that it modified and replaced any previous order of assignment and directed that petitioner’s current and future employers were obliged to withhold dollar_figure per month from any payment due to petitioner but that such withholding could not exceed of his disposable earnings although the order of assignment stated that it was effective retroactive to date the portion of the order that set a termination_date was not completed it stated this order of assignment terminates on the last day of ___ ____ unless it includes an arrearage payment in which case the total amount listed above shall continue to be withheld until further order petitioner explained that notwithstanding the order of assignment he made child_support and spousal maintenance payments directly to his former spouse beginning in late through the end of petitioner and his former spouse had established an informal arrangement under which petitioner sometimes made spousal maintenance payments to her in advance of the date the payments were otherwise due in petitioner issued checks to his former spouse every two weeks in amounts that sometimes varied widely beginning date through date petitioner paid approximately dollar_figure to his former spouse he made additional payments of roughly dollar_figure beginning in mid-august through the end of the year 4although the superior court issued orders of assignment before and after the order of assignment dated date those orders are not included in the record of this case on date petitioner sent an email to his former spouse stating in relevant part that his obligation to make spousal maintenance payments had expired in date and that he would not send her any additional spousal maintenance payments petitioner filed a federal_income_tax return for the taxable_year claiming a deduction of dollar_figure for alimony payments respondent issued a notice_of_deficiency to petitioner determining that he was entitled to a deduction for alimony payments of dollar_figure for discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 under certain circumstances the burden_of_proof with respect to particular factual issues may shift to the commissioner under sec_7491 petitioner has not asserted that sec_7491 applies in this case in any event we see no justification on this record for shifting the burden_of_proof to respondent in respect of any factual issue sec_71 provides the general_rule that gross_income includes amounts received as alimony or separate_maintenance payments sec_215 allows a deduction to the payor for an amount equal to the alimony paid during the taxable_year to the extent it is includable in the recipient spouse’s gross_income under sec_71 whether a payment constitutes alimony is determined by reference to sec_71 which defines alimony as any cash payment if a the payment is received by a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 c the payor and payee spouses are not members of the same household when the payment is made and d the payment obligation terminates at the death of the payee spouse and there is no liability to make either a cash or a property payment as a substitute for the payment after the death of the payee spouse respondent acknowledges that petitioner is entitled to a deduction for alimony paid to his former spouse in as directed by the superior court respondent maintains however that the superior court ordered that petitioner’s obligation to make spousal maintenance payments expired in date and therefore any payments after that date were voluntary and do not constitute alimony within the meaning of sec_71 see eg 66_tc_308 petitioner asserts that the superior court’s order of assignment dated date extended his obligation to make spousal maintenance payments indefinitely thus he maintains that all the payments that he made to his former spouse in qualify as alimony within the meaning of the statute we disagree the superior court issued a minute entry dated date establishing petitioner’s obligation to make monthly spousal support payments until date the order of assignment which was issued to provide a means for collecting spousal and child_support payments makes no mention of the minute entry dated date petitioner cites no authority for the proposition that the order of assignment modified ie extended indefinitely his obligation to make spousal support payments and we are aware of none moreover 5bearing in mind that the order of assignment stated that it modified and replaced an earlier order of assignment we find it noteworthy that the superior court issued a subsequent order of assignment in the order of assignment issued in is not part of the evidentiary record however and without it we are continued petitioner’s position is undermined by an email that he sent to his former spouse in date stating that his obligation to make spousal support payments terminated in date petitioner asserts in the alternative that he had intended that the payments he made to his former spouse through the end of would be treated as alimony and that his former spouse accepted the payments as such as we have explained in the past however congress eliminated any consideration of intent in determining the deductibility of a payment as alimony in favor of a more straightforward objective test that rests entirely on the fulfillment of explicit requirements set forth in sec_71 see 123_tc_258 citing 102_f3d_842 6th cir aff’g t c memo in this case the superior court set a schedule which provided for the termination of petitioner’s obligation to make spousal maintenance payments in date continued left to question whether the order of assignment had been modified and replaced 6there is no objective evidence in the record in respect of petitioner’s former spouse’s tax treatment of the payments in dispute consistent with the foregoing we conclude that the disputed payments that petitioner made to his former spouse were voluntary and hence did not qualify as alimony under sec_71 and sec_215 see eg abood v commissioner tcmemo_1990_453 accordingly respondent’s determination disallowing a portion of the alimony deduction that petitioner claimed for the year in issue is sustained to reflect the foregoing an appropriate decision will be entered
